On Motion for Rehearing.
In this cause, on the 29th of March, 1883, Sims & McDonald, counsel for appellees, filed a motion to set aside the judgment granting a rehearing and reversing and remanding the cause, based on the alleged connection of the Hon. Asa II. Willie, chief justice, with another cause, as counsel for Amos Morrill, which cause had been dismissed before the institution of this suit, but which involved the same issues, and title to the same property. Attached to the motion was a transcript 'of the proceedings in the suit referred to; but on inspection it appeared that the name of the chief justice was not signed to the petition in that case, but the name of Asa M. Willie. The same name was found signed to the original petition, which was sent for by special order of the court, and forwarded to the supreme court for inspection. How this occurred will be explained by the following affidavit of Amos Morrill, the appellant, filed in this cause March 30, 1883.
From Morrill’s affidavit it appears that a name (doubtless intended for that of the chief justice, who was then a practicing lawyer at Galveston) was signed to a petition by Morrill without consulting him, or informing him of that fact, before or afterwards. The suit in which the. petition was filed was begun in Clarksville, nearly four hundred miles from the' residence of the judge.
Morrill’s affidavit.
“ Having seen a petition of Sims &/McDonald stating that the name of A. H. Willie is signed as attorney for the plaintiff in a case *653wherein one Kelly was plaintiff and Bartlett and Rainey defendants, in Red River county, I hereby certify as follows: I brought that suit and signed the name of A. H. Willie as attorney. The circumstances relative to the cause were, that several years ago, being the owner of sixteen labors of prairie land in Red River county, I sold a portion of it to Kelly, giving a warranty title. Two or three years after the sale Kelly informed me that Rainey claimed a portion of the land sold to him by me, and had ordered him off. After investigating' Rainey’s claim, I concluded that the only way to ascertain the real owner was by a judicial investigation and decision. As I was warrantor, and believed myself to be better acquainted with the facts than any lawyer in Red River county, I was to all intents and purposes the real plaintiff, and determined to bring the suit myself for Kelly. But as the statutes of the United States did not authorize a judge to act as an attorney for another party in any court, it would be improper for me to appear as attorney for Kelly. After writing the petition, supposing there could be no objection to use the name of some attorney at law as attorney in the case, and agreeably to the courtesies existing among lawyers, there being no lawyer then present, and the name of Judge Willie being the first one thought of, I signed his name as attorney to the petition, and really thought no more about it, and have not thought of it till I was reminded of it by the statement of Sims & McDonald.
“I wish now to state that I never consulted with Judge Willie relative to this matter, either before or since the transaction; never mentioned to him that I had such a case. And while I know that I have made myself liable to criticism for acting indiscreetly, in not getting his permission to use his name, or informing him of it after-wards, there can be no reflection upon Judge Willie in adjudicating upon a different case involving the points at issue in the case above mentioned. ’ Amos Morrill.
“ Subscribed and sworn to before me on this the 30th day of March, A. D. 1883. To which I certify, and add the impress of the seal°of the supreme court, at Galveston, on this 30th day of March, A. D. 1883. Dast’l D. Atchison,
“ Cl’k Sup. Court at Galveston.”
On the 3d of April, 1883, Sims & McDonald forwarded the following letter to Associate Justice West, which was filed among the papers of the cause:
“ Clarksville, Texas, April 3, 1883.
“Judge C. S. West, Austin, Texas:
“ Dear Sir — Tour favor of the 30th ult. has been received.
“ In compliance with your request, we have had the district clerk *654of this county to forward to the clerk of the supreme court at Austin the original papers in the case of P. L. Kelly v. J. M. Bartlett et al.
“We desire to state that we have never for one moment believed that Judge Willie ever had any conscious connection as counsel with this case. Judge Morrill ought, by all means, to have acquainted .Judge Willie of the fact that he had appended his name as counsel to the petition. Tours truly,
“Sms & McDonald.”
The motion for rehearing, after being considered, was disposed of in the following opinion: